
	
		II
		111th CONGRESS
		1st Session
		S. 2594
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of
		  duty on mixtures or coprecipitates of lanthanum phosphate, cerium-doped
		  lanthanum phosphate, cerium phosphate, and terbium phosphate.
	
	
		1.Mixtures or coprecipitates of lanthanum
			 phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and terbium
			 phosphate
			(a)In generalHeading 9902.23.05 of the Harmonized Tariff
			 Schedule of the United States (relating to mixtures or coprecipitates of
			 lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and
			 terbium phosphate) is amended by striking the date in the effective column
			 period and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
